UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7757


MICHAEL P. WILLS,

                Plaintiff - Appellant,

          v.

HELEN F. FAHEY, Virginia Parole       Board   Chairman;   UNKNOWN,
Parole Board Commissioners,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00825-JCC-TRJ)


Submitted:   June 30, 2011                     Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael P. Wills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael P. Wills appeals the district court’s order

denying   relief    on   his     42    U.S.C.    § 1983   (2006)   complaint     and

related   claims.        We     have    reviewed    the   record   and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Wills v. Fahey, No. 1:10-cv-00825-JCC-

TRJ (E.D. Va. filed Nov. 16, 2010, and entered Nov. 17, 2010).

We   dispense   with     oral    argument       because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2